Case 19-11574-LSS Doc2 Filed 07/17/19 Page1of1

 

|

 

Certificate Number: 14751-DE-CC-033079427

CAO MNO

-DE-CC-033079427

CERTIFICATE OF COUNSELING

I CERTIFY that on July 8, 2019, at 9:10 o'clock PM PDT, Donald M Allan
received from $0$ BK Class Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Delaware, an individual [or group]

briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: July 8, 2019 By: Is/AMEY AIONO
Name: AMEY AIONO

Title: Certified Credit Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 

 

SAS wabena —————— om eo
je oe a ee a —— se — a
